Title: To Thomas Jefferson from Mountjoy Bayly, 14 December 1803
From: Bayly, Mountjoy
To: Jefferson, Thomas


               
                  Sir
                     
                  George Town Decr. 14th 1803
               
               From your well known disposition to attend to what ever may promote the interests of the community whose concerns are committed to you, I am incouraged to solicit your attention to the application I had the Honor to make to you on the 13th. respecting the Sulphur Spring in the Genessee Country. I have some time since delivered to the Secretary at War a discription of that spring which I suppose has been laid before you. 
               When this property was about to be sold to a subject of Great Britain my first wish was to secure to my own Country what I deemed an Object of Great importance. with this View I made the effort I had the Honor to explain to you. In persuing this Object I have been put to both trouble and expence. It is now in the power of the United States to Obtain this spring at what I think a very Low price, and in doing so I trust its agents will not deem the small profit I hope for, illy bestowed upon a man who possessing every wish to serve his Country, is not in circumstances to justify his diverting any part of his time or money from a large family, who have no dependance but upon his personal exertions. 
               I have the Honor to be with High respect & Esteem your Hum. Servt.
               
                  Mountjoy Bayly
               
               
                  NB I will have the Honor to call on you on Saturday at noon. MB
               
            